Indian claims. — This appeal, in Indian Claims Commission Dockets Nos. 128, 809, 310, 15-N, 15-0, 15-Q, 15-B, 29-L, 29-M, 29-0 and 29-P, involves claims arising out of four Pottawatomi treaties. On March 7,1975 the court issued the following order:
Before coweN, Chief Judge, durfee, Senior Judge, and Nichols, Judge.
“This case comes before the court on an appeal from a determination made by the Indian Claims Commission [32 Ind. Cl. Comm. 461 (1973)]. Upon consideration of the record before the Indian Claims Commission, the briefs, and the oral arguments of counsel, the court finds that the factual and legal issues raised by the appellants are in all material respects the same as were decided by this court on December 18, 1974 in Pottawatomi Nation of Indians, et al. v. United States, 205 Ct. Cl. 765, 507 F. 2d 852, rehearing denied January 31, 1975.
“The court also finds that the findings of fact made by the Indian Claims Commission are supported by substantial evidence and that the Commission’s conclusions of law are valid and are supported by the findings of fact.
“it is therefore ordered that the decision of the Indian Claims Commission in this case be and the same is hereby affirmed.”